DETAILED ACTION
1.	This office action is in responsive to the applicant’s arguments filed on 2/21/21.
2.	The present application is being examined under the first inventor to file provisions of the AIA .
3.	Claims 1-29 are currently pending.
4.	Claim 1 and 28-29 are amended. Claims 2-27 are original.

Response to Arguments
                                           Response: 35 U.S.C.  § 101
5.    Applicants argue:
	“In the Office Action, the Office oversimplifies the analysis under Prong One by duplicating certain elements of claim 28 and concluding that they “cover[] performance in the human mind or with the aid of pencil and paper.” Office Action at 2-3. The Office therefore fails to account for broad swaths of claim 28 and improperly “oversimplifies] the claims by looking at them generally and failing to account for the specific requirements of the claims.” M.P.E.P. § 2106.05(a) (internal quotation marks and citation omitted).
Moreover, these steps are performed by a computer to solve problems in optimizing computer aided design. For example, steps such as “generatively analyzing the at least one first room in conjunction with the first functional requirement” and “generatively analyzing the at least one second in conjunction with the second functional requirement,” cannot reasonably be performed in the human mind.


In the Office Action, the Office asserts that claim 28 does not integrate the judicial exception into a practical application, considering only the additional elements of receiving functional requirements, and summarily concluding that they are considered extra-solution activities. Office Action at 4. This is incorrect. These elements cannot be “extra-solution” activities as they contribute to the technical solution provided by claim 28, especially as amended herein. For example, functional requirements define performance requirements for equipment associated with the first room, which are used to identify technical specifications and placements for equipment in multiple rooms.” (Remarks: pages 11-13)

6.    Examiner Response:
The examiner first notes that the applicant argues that the limitations of claim 1 that state “generatively analyzing the at least one first room in conjunction with the first functional requirement” and “generatively analyzing the at least one second in conjunction with the second functional requirement,” cannot reasonably be performed in the human mind.  However, the applicant does not give a reason why these limitations cannot be performed in the mind.  The examiner notes that the limitations shown above, can result with a person analyzing (thinking) a first room with a first functional requirement to identify a first technical specification and a first equipment placement location.  This process of analyzing can be conducted for more than one room, where the analyzing of the second room with the second functional requirement, technical specification and equipment placement location can be completed just as the analyzing of the first room.  Therefore, under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion but for the recitation of a generic computer component.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.  
Also, regarding Prong two, the receiving limitations of claim 28 are no more than limitations that are gathering data.  These limitations amount to extra-solution activity of receiving data i.e. pre-solution activity of gathering data for use in the claimed process.  This can be seen within the limitations where a first and second functional requirement for a first and second room are being received.
Further, the claim language does not include a computer or components of a computer, but if written with, for example, a processor, the claim language would still not be eligible under 35 U.S.C. 101.
7.    Applicants argue:
“Moreover, the Office again ignores vast swaths of claim 28 and fails to account for specific limitations recited therein. Considering Applicant’s amended claim 28 as a whole demonstrates that, the claim integrates the purported judicial exception into a practical application. For example, amended claim 28 recites a combination including:
receiving a first functional requirement for at least one first room of the plurality of rooms, the first functional requirement specifying at least one performance requirement associated with the first room;

receiving a second functional requirement for at least one second room of the plurality of rooms, the second functional requirement

specifying at least one performance requirement associated with the second room;

generatively analyzing the at least one first room in conjunction with the first functional requirement to identify a first technical specification and a first equipment placement location in order to at least partially conform to the first functional requirement;

generatively analyzing the at least one second room in conjunction with the second functional requirement to identify a second technical specification and a second equipment placement location order to at least partially conform to the second functional requirement;

outputting the first technical specification and the first equipment

placement location in an associative manner with the at least one first room; and

outputting the second technical specification and the second equipment placement location in an associative manner with the at least one second room.

(Emphases added).

Amended claim 28 integrates the alleged abstract idea into a practical application. For example, claim 28 recites steps for automatically generating technical specifications and equipment placement locations for multiple rooms in a floor plan based on predefined functional requirements. This represents a technical improvement over conventional methods by allowing for automated and optimized equipment selection and placement. For example, as explained in 
Claim 28 is therefore more than a mere drafting effort designed to monopolize a mental
process as cautioned against by the 2019 guidelines. Such practical applications are patent-eligible.
Therefore, Applicant’s claim 28 is not “directed to” an abstract idea, nor has the Office Action established a prima facie case otherwise. Further, under Prong Two, even if Applicant’s claim 28 is assumed to be directed to the concept asserted by the Office, the claim integrates the alleged abstract idea into a practical application. Although different in scope, independent claims 1 and 29 recite similar language and thus are directed towards eligible subject matter for the reasons discussed above with respect to claim 28. Dependent claims 2-27, through their respective dependencies from independent claim 1, are also eligible at least due to their dependence from a patent eligible base claim. Accordingly, Applicant respectfully requests that the § 101 rejection be withdrawn.” (Remarks: pages 13-14)

8.    Examiner Response:
The examiner respectfully disagrees.  The examiner notes that the phrase “technical specification” is not defined within the claims.  Within the specification, there are only examples of what a technical specification could be.  There’s nothing within the claim language that would result in the claims not be able to be conducted in the human mind or by pencil and paper.  
The applicant also argues that generating technical specifications and equipment placement locations for multiple rooms in a floor plan based on predefined functional requirements represents a technical improvement over conventional methods by allowing for automated and optimized equipment selection and placement.  The examiner notes that it’s unclear what the conventional methods are, that are being improved on.  From the claim language, the field of technology seems to be a CAD system, where equipment for use in a building is selected for a computerized structural design.  The process of running a series of simulations to suggest equipment and equipment placement in rooms is not improving the field of technology of a CAD system.
The applicant also argues that previous office action (Non-Final) dated 12/11/20 did not establish a prima facie case.  The examiner notes that in section one of the Non-Final office action dated 12/11/20, there’s an explanation of why each claim is not eligible under 35U.S.C. 101.  Under the broadest reasonable interpretation, the claims covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion but for the recitation of a generic computer component.  Even with the recent amendment to the claims, the claims are still not eligible under 35 U.S.C. 101 because the claimed invention is still directed to an abstract idea without significantly more.  Also, regarding Prong Two, for claim 28, as stated above in section 6 of the current office action, the receiving limitations are no more than limitations that are gathering data.  These limitations amount to 

9.    Applicants argue:
“As described above, Applicant’s claims are not directed to an abstract idea, so the “significantly more” inquiry under Step 2B of Alice/Mayo is unnecessary. Nevertheless, Applicant notes that the claims also amount to “significantly more” than any alleged “abstract idea,” and the Office has not shown otherwise.
The Federal Circuit emphasized in BASCOM that, because “the ‘inventive concept may arise in one or more of the individual claim limitations or in the ordered combination of the limitations,” “[t]he inventive concept inquiry requires more than recognizing that each claim element, by itself, was known in the art.” BASCOM Glob. Internet Servs. v. AT&T Mobility LLC, 827 F.3d 1341, 1349-50 (Fed. Cir. 2016) (emphasis added). In doing so, the Court 
A proper analysis reveals that the claim elements, in an ordered combination, operate to provide a technical solution for automatically optimizing equipment selection and placement in multiple rooms of a floor plan. The additional elements in amended claim 28 thus represent “significantly more” because they are a practical implementation of the alleged abstract idea.
In view of the foregoing, Applicant’s independent claims 1, 28, and 19 recite “significantly more” than the alleged abstract idea and for this additional reason are patent-eligible. Dependent claims 2-27, through their respective dependencies from independent claim 1, are also eligible at least due to their dependence from a patent eligible base claim. Accordingly, the rejection under 35 U.S.C. § 101 of claims 1-29 should be withdrawn.” (Remarks: pages 15-16)

10.    Examiner Response:
	The applicant argues that the claims amount to “significantly more” than any alleged “abstract idea,” and the Office has not shown that the claims do not amount to significantly more” than any alleged “abstract idea.  The examiner respectfully disagrees.  As shown in the Non-Final office dated 12/11/20, the receiving limitations of the claim are shown to reflect the court decisions of Versata Dev. Group, Inc. v. SAP Am., Inc.  iv. Storing and retrieving information in memory, shown in MPEP 2106.05(d) (II).  Even with the recent amendment to the receiving limitations in the current claims that state “receiving a first functional requirement for at least one first room of the plurality of rooms, the first functional requirement specifying at least one performance requirement associated with the first room” and “receiving a second Versata Dev. Group, Inc. v. SAP Am., Inc.  iv. Storing and retrieving information in memory, shown in MPEP 2106.05(d) (II), and are not eligible under 35 U.S.C. 101.
	The applicant also points to the BASCOM case as support for why the claims amount to significantly more than any alleged abstract idea.  In the BASCOM case, the Federal Circuit came to the conclusion that “ordered combination of limitations” can provide the “inventive concept”.  The examiner notes that the claim language of the current claims as a whole are still not eligible under 35 U.S.C. 101.
Claims 1, 28 and 29
Regarding step 1, claims 1, 28-29 are directed towards a system, a method and medium which are eligible statutory categories of invention under 101.
Claim 28
Regarding step 2A, prong 1, claim 28 recites “access a floor plan demarcating a plurality of rooms”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion but for the recitation of a generic computer component.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 28 recites “generatively analyze the at least one first room in conjunction with the first functional requirement to identify a first technical specification and a first equipment placement location in order to at least partially conform to the first functional requirement”.  Under the broadest reasonable interpretation, this limitation is a process step that covers 
Claim 28 recites “generatively analyze the at least one second room in conjunction with the second functional requirement to identify a second technical specification and a second equipment placement location order to at least partially conform to the second functional requirement”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion but for the recitation of a generic computer component.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 28 recites “output the first technical specification and the first equipment placement location in an associative manner with the at least one first room”. Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion but for the recitation of a generic computer component.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 28 recites “and output the second technical specification and the second equipment placement location in an associative manner with the at least one second room”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion but for the recitation of a generic computer component.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Regarding step 2A, prong 2, the limitations of receiving a first functional requirement for at least one first room of the plurality of rooms, the first functional requirement specifying at least one performance requirement associated with the first room and receiving a second functional requirement for at least one second room of the plurality of rooms, the second functional requirement specifying at least one performance requirement associated with the second room amounts to extra-solution activity of receiving data i.e. pre-solution activity of gathering data for use in the claimed process. 
Also, the claim language does not include a computer or components of a computer, but if written with, for example, a processor, the claim language would still not be eligible under 35 U.S.C. 101.
Regarding Step 2B, the limitations of receiving a first functional requirement for at least one first room of the plurality of rooms, the first functional requirement specifying at least one performance requirement associated with the first room and receiving a second functional requirement for at least one second room of the plurality of rooms, the second functional requirement specifying at least one performance requirement associated with the second room are also shown to reflect the court decisions of Versata Dev. Group, Inc. v. SAP Am., Inc.  iv. Storing and retrieving information in memory, shown in MPEP 2106.05(d) (II).
Also, the claim language does not include an additional element of a computer or computer component, however, if written with a computer or computer component as for example “the method comprising: a processor”, the additional element would not be sufficient to amount to significantly more than the judicial exception.  The additional element of a computer performing the process steps, amounts to no more than mere instructions to apply the exception 
Claim 1
Regarding step 2A, prong 2, claim 1 recites the additional element of a processor. The processor would be recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a computer and/or a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Regarding Step 2B, Also, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the processor amounts no more than mere instructions to apply the exception using a generic computer component that does not impose any meaningful limits on practicing the abstract idea and therefore cannot provide an inventive concept (See MPEP 2106.05(b).  
Claim 1 recites the same substantive limitations as claim 28 and are rejected using the same teachings.
Claim 29
Regarding step 2A, prong 2, claim 29 recites the additional element of a processor and medium. The processor and medium would be recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a computer and/or a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Regarding Step 2B, Also, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the processor amounts no more than mere instructions to apply the exception using a generic computer component that does not impose any meaningful limits on practicing the abstract idea and therefore cannot provide an inventive concept (See MPEP 2106.05(b).  
Claim 29 recites the same substantive limitations as claim 28 and are rejected using the same teachings.
Claim 2
Dependent claim 7 recites “wherein generatively analyzing the at least one first room includes a series of simulations including one or more analyses of differing equipment placement locations”. Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.    
Claim 3
Dependent claim 3 recites “wherein the first functional requirement is defined by a user”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.    


Claim 4
Claim 4 recites “wherein the first functional requirement is prestored in a data structure”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.    
Claim 5
Claim 5 recites “wherein generatively analyzing the at least one first room includes outputting a plurality of equipment placement location options for selection by a user”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.    
Claim 6 
Claim 6 recites “wherein generatively analyzing the at least one first room includes displaying a plurality of technical specifications options for selection by a user”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.    
Claim 7
Claim 7 recites “wherein the outputted technical specification includes a model identifier”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an 
Claim 8 
Claim 8 recites “wherein the at least one processor is further configured to receive different functional requirements for the at least one first room and the at least second room.” Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.    
Claim 9
Claim 9 recites “wherein the at least one processor is further configured to receive a plurality of functional requirements for the at least one first room”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.    
Claim 10
Claim 10 recites “wherein the at least one processor is configured to receive at least two different functional requirement types for the at least one first room”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.    


Claim 11
Claim 11 recites “wherein the least one processor is further configured to receive a technical specification along with the functional requirement for generative analyzing the at least one first room”. Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.    
Claim 12
Claim 12 recites “wherein the first technical specification and the second technical specification are different”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.    
Claim 13
Claim 13 recites “wherein identifying the first technical specification includes retrieving the first technical specification from a prestored data structure”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.    
Claim 14
Claim 14 recites “wherein outputting the first technical specification with the first equipment includes displaying a coverage map spatially indicating regions covered by at least one of sensors, Bluetooth beacons, wireless emitters or transmitters, lighting emitting devices, or 
Claim 15
Claim 15 recites “wherein outputting the first technical specification with and first equipment placement location includes displaying a score evaluating the first equipment placement location”. Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas. 
Claim 16
Claim recites “wherein the at least one processor is configured to generate a material list of equipment based on the generative analysis of the at least one first room”. Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.    
Claim 17
Claim 17 recites “wherein the at least one processor is configured to receive user input defining a preferred area for equipment placement, and identifying the first technical specification and first equipment placement location is based on the preferred area”. Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the 
Claim 18
Claim 18 recites “wherein the at least one processor is further configured to access a data structure containing a list of equipment models and their associated technical specifications and identifying the first technical specification is based on the list”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.    
Claim 20
Claim 20 recites “wherein the at least one processor is further configured to export a floor plan to at least one of PDF, CAD or BIM format”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.    
Claim 21
Claim 21 recites “wherein the at least one processor is further configured to receive a third functional requirement for the at least one first room, and wherein generatively analyzing the at least one first room further includes using the third functional requirement to identify the first technical specification and first equipment placement location”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.    
Claim 22
Claim 22 recites “wherein receiving the floor plan includes performing at least one of a semantic analysis or a geometric analysis on the floor plan to demarcate the contours of the room”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.    
Claim 23 
Claim 23 recites “wherein the at least one processor is further configured to populate a CAD and BIM format architectural file with the first equipment placement location and first technical specification”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.    
Claim 24
Claim 24 recites “wherein the at least one processor is further configured to enable input of a functional requirement according to the contours of the at least one room without manual definition of the room contours”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.    


Claim 25
Claim 25 recites “wherein the at least one processor is further configured to receive at least one of equipment technical specifications or architectural features of an at least third room as inputs to the generative analysis process for the at least first room”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.    
Claim 26 
Claim 26 recites “wherein the generatively analyzing the at least one first room further includes identifying technical specifications that are adaptive based on the room function of the at least one room; wherein the at least one processor is further configured to: receive a third functional requirement for the at least one first room; generatively analyze the at least one first room in conjunction with the third functional requirement using the first technical specification and first equipment location as an input to identify a third technical specification and a third equipment placement location to at least partially conform to the first functional requirement”. Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.    
Claim 27
Claim 27 recites “wherein the generative analysis process is performed on a cloud-based system”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an 
Claims 1-29 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

                                            Response: 35 U.S.C.  § 103
11.    Examiner Response:
The Applicant’s arguments on pages 7-9 with respect to the limitation of claim 16 that states “receive a first functional requirement for at least one first room of the plurality of rooms, the first functional requirement specifying at least one performance requirement associated with the first room;” have been considered but are moot because the arguments do not apply to the current rejection.

Claim Rejections - 35 USC § 101
12.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-29 are rejected under 35 U.S.C. 101 because the claimed invention is directed
to an abstract idea without significantly more. Under the broadest reasonable interpretation, the
claims covers performance of the limitation in the mind or by pencil and paper.
Claims 1, 28 and 29
Regarding step 1, claims 1, 28-29 are directed towards a system, a method and medium which are eligible statutory categories of invention under 101.
Claim 28
Regarding step 2A, prong 1, claim 28 recites “access a floor plan demarcating a plurality of rooms”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion but for the recitation of a generic computer component.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 28 recites “generatively analyze the at least one first room in conjunction with the first functional requirement to identify a first technical specification and a first equipment placement location in order to at least partially conform to the first functional requirement”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion but for the recitation of a generic computer component.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 28 recites “generatively analyze the at least one second room in conjunction with the second functional requirement to identify a second technical specification and a second equipment placement location order to at least partially conform to the second functional requirement”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion but for the recitation of a generic computer component.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 28 recites “output the first technical specification and the first equipment placement location in an associative manner with the at least one first room”. Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human 
Claim 28 recites “and output the second technical specification and the second equipment placement location in an associative manner with the at least one second room”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion but for the recitation of a generic computer component.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Regarding step 2A, prong 2, the limitations of receiving a first functional requirement for at least one first room of the plurality of rooms, the first functional requirement specifying at least one performance requirement associated with the first room and receiving a second functional requirement for at least one second room of the plurality of rooms, the second functional requirement specifying at least one performance requirement associated with the second room amounts to extra-solution activity of receiving data i.e. pre-solution activity of gathering data for use in the claimed process. 
Also, the claim language does not include a computer or components of a computer, but if written with, for example, a processor, the claim language would still not be eligible under 35 U.S.C. 101.
Regarding Step 2B, the limitations of receiving a first functional requirement for at least one first room of the plurality of rooms, the first functional requirement specifying at least one performance requirement associated with the first room and receiving a second functional requirement for at least one second room of the plurality of rooms, the second functional Versata Dev. Group, Inc. v. SAP Am., Inc.  iv. Storing and retrieving information in memory, shown in MPEP 2106.05(d) (II).
Also, the claim language does not include an additional element of a computer or computer component, however, if written with a computer or computer component as for example “the method comprising: a processor”, the additional element would not be sufficient to amount to significantly more than the judicial exception.  The additional element of a computer performing the process steps, amounts to no more than mere instructions to apply the exception using a generic computer system which does not provide an inventive concept (See MPEP 2106.05(f)).
Claim 1
Regarding step 2A, prong 2, claim 1 recites the additional element of a processor. The processor would be recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a computer and/or a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Regarding Step 2B, Also, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the processor amounts no more than mere instructions to apply the exception using a generic computer component that does not impose any meaningful limits on practicing the abstract idea and therefore cannot provide an inventive concept (See MPEP 2106.05(b).  

Claim 29
Regarding step 2A, prong 2, claim 29 recites the additional element of a processor and medium. The processor and medium would be recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a computer and/or a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Regarding Step 2B, Also, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the processor amounts no more than mere instructions to apply the exception using a generic computer component that does not impose any meaningful limits on practicing the abstract idea and therefore cannot provide an inventive concept (See MPEP 2106.05(b).  
Claim 29 recites the same substantive limitations as claim 28 and are rejected using the same teachings.
Claim 2
Dependent claim 7 recites “wherein generatively analyzing the at least one first room includes a series of simulations including one or more analyses of differing equipment placement locations”. Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an 
Claim 3
Dependent claim 3 recites “wherein the first functional requirement is defined by a user”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.    
Claim 4
Claim 4 recites “wherein the first functional requirement is prestored in a data structure”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.    
Claim 5
Claim 5 recites “wherein generatively analyzing the at least one first room includes outputting a plurality of equipment placement location options for selection by a user”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.    


Claim 6 
Claim 6 recites “wherein generatively analyzing the at least one first room includes displaying a plurality of technical specifications options for selection by a user”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.    
Claim 7
Claim 7 recites “wherein the outputted technical specification includes a model identifier”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.    
Claim 8 
Claim 8 recites “wherein the at least one processor is further configured to receive different functional requirements for the at least one first room and the at least second room.” Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.    
Claim 9
Claim 9 recites “wherein the at least one processor is further configured to receive a plurality of functional requirements for the at least one first room”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human 
Claim 10
Claim 10 recites “wherein the at least one processor is configured to receive at least two different functional requirement types for the at least one first room”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.    
Claim 11
Claim 11 recites “wherein the least one processor is further configured to receive a technical specification along with the functional requirement for generative analyzing the at least one first room”. Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.    
Claim 12
Claim 12 recites “wherein the first technical specification and the second technical specification are different”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.    


Claim 13
Claim 13 recites “wherein identifying the first technical specification includes retrieving the first technical specification from a prestored data structure”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.    
Claim 14
Claim 14 recites “wherein outputting the first technical specification with the first equipment includes displaying a coverage map spatially indicating regions covered by at least one of sensors, Bluetooth beacons, wireless emitters or transmitters, lighting emitting devices, or sound emitting devices”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.    
Claim 15
Claim 15 recites “wherein outputting the first technical specification with and first equipment placement location includes displaying a score evaluating the first equipment placement location”. Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas. 


Claim 16
Claim recites “wherein the at least one processor is configured to generate a material list of equipment based on the generative analysis of the at least one first room”. Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.    
Claim 17
Claim 17 recites “wherein the at least one processor is configured to receive user input defining a preferred area for equipment placement, and identifying the first technical specification and first equipment placement location is based on the preferred area”. Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.    
Claim 18
Claim 18 recites “wherein the at least one processor is further configured to access a data structure containing a list of equipment models and their associated technical specifications and identifying the first technical specification is based on the list”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.    
Claim 20
Claim 20 recites “wherein the at least one processor is further configured to export a floor plan to at least one of PDF, CAD or BIM format”.  Under the broadest reasonable interpretation, 
Claim 21
Claim 21 recites “wherein the at least one processor is further configured to receive a third functional requirement for the at least one first room, and wherein generatively analyzing the at least one first room further includes using the third functional requirement to identify the first technical specification and first equipment placement location”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.    
Claim 22
Claim 22 recites “wherein receiving the floor plan includes performing at least one of a semantic analysis or a geometric analysis on the floor plan to demarcate the contours of the room”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.    
Claim 23 
Claim 23 recites “wherein the at least one processor is further configured to populate a CAD and BIM format architectural file with the first equipment placement location and first technical specification”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an 
Claim 24
Claim 24 recites “wherein the at least one processor is further configured to enable input of a functional requirement according to the contours of the at least one room without manual definition of the room contours”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.    
Claim 25
Claim 25 recites “wherein the at least one processor is further configured to receive at least one of equipment technical specifications or architectural features of an at least third room as inputs to the generative analysis process for the at least first room”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.    
Claim 26 
Claim 26 recites “wherein the generatively analyzing the at least one first room further includes identifying technical specifications that are adaptive based on the room function of the at least one room; wherein the at least one processor is further configured to: receive a third functional requirement for the at least one first room; generatively analyze the at least one first room in conjunction with the third functional requirement using the first technical specification and first equipment location as an input to identify a third technical specification and a third 
Claim 27
Claim 27 recites “wherein the generative analysis process is performed on a cloud-based system”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas. 
Claims 1-29 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103
13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 3-4, 6-13, 16-19, 21, 23-25 and 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pate, JR (U.S. PGPub 2012/0259743) in view of Correnti et al. (U.S. PGPub 2018/0356241).

With respect to claim 1, Pate, JR discloses “A structural design system for selecting equipment for use in buildings” as [Pate, JR (Abstract, paragraph [0002])];
	“at least one processor” as [Pate, JR (paragraph [0027], Fig. 2)];
“access a floor plan demarcating a plurality of rooms” as [Pate, JR (paragraph [0034])];
While Pate, JR teaches selecting equipment for use in a building, Pate, JR does not explicitly disclose “receive a first functional requirement for at least one first room of the plurality of rooms, the first functional requirement specifying at least one performance requirement associated with the first room; receive a second functional requirement for at least one second room of the plurality of rooms, the second functional requirement specifying at least one performance requirement associated with the second room; generatively analyze the at least one first room in conjunction with the first functional requirement to identify a first technical specification and a first equipment placement location in order to at least partially conform to the first functional requirement; generatively analyze the at least one second room in conjunction with the second functional requirement to identify a second technical specification and a second equipment placement location order to at least partially conform to the second functional requirement; output the first technical specification and the first equipment placement location in 
Correnti et al. discloses “receive a first functional requirement for at least one first room of the plurality of rooms, the first functional requirement specifying at least one performance requirement associated with the first room” as [Correnti et al. (paragraph [0061])] Examiner’s interpretation: The examiner considers the motion sensors detect the movement inside the property as being the functional requirement, since the motion sensors has a minimum coverage for the area they are located in, see paragraph [0147] of the specification. Also, the examiner considers sensor detecting motion as being the performance requirement, since this sensor is detecting movement within an area of the property;
“receive a second functional requirement for at least one second room of the plurality of rooms, the second functional requirement specifying at least one performance requirement associated with the second room” as [Correnti et al. (paragraph [0078], paragraph [0080])] Examiner’s interpretation: The examiner considers the sensors that are detecting whether there is a fire, as being the second functional requirement, since the sensors are detecting the temperature within the area that it’s located.  Also, the examiner considers the detection of the temperature from the sensor(s) as being the performance requirement for the second functional requirement, since the sensor(s) are analyze the temperature of the area they’re located in to determine if there’s a fire;
“generatively analyze the at least one first room in conjunction with the first functional requirement to identify a first technical specification and a first equipment placement location in order to at least partially conform to the first functional requirement” as [Correnti et al. Examiner’s interpretation: The examiner notes that the phrase “first technical specification” is not defined within the claims.  The examiner considers the name assigned to the camera as being the first technical specification, since a technical specification for a piece of equipment may refer to any means of identifying the equipment and/or any attributes of the equipment, see paragraph [0154] of the specification.  Also, by having the camera(s) installed on the property, demonstrates that there is a location for the camera(s);
“generatively analyze the at least one second room in conjunction with the second functional requirement to identify a second technical specification and a second equipment placement location order to at least partially conform to the second functional requirement” as [Correnti et al. (paragraph [0008], paragraph [0119])] Examiner’s interpretation: The examiner notes that the phrase “second technical specification” is not defined within the claims.  The examiner considers the type of motion sensor that is being used as being the second technical specification, since the technical specification may include a model identifier (e.g., a specific manufacturer model number or series, a model name, or any other means for identifying a particular model), see paragraph [0154] of the specification.  Also, by having the sensor(s) installed on the property, demonstrates that there is a location for the sensor(s);
“output the first technical specification and the first equipment placement location in an associative manner with the at least one first room” as [Correnti et al. (paragraph [0067] - [0068])] Examiner’s interpretation: An agent can use a mobile application to access and interact with the monitoring system of the home, where the location and information of the camera(s) will be displayed to the agent;
Examiner’s interpretation: An agent can use a mobile application to access and interact with the monitoring system of the home, where the location and information of the sensor(s) will be displayed to the agent;
Pate, JR and Correnti et al. are analogous art because they are from the same field endeavor of analyzing a floor plan.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Pate, JR of selecting products utilized in the design of an interior space by incorporating receive a first functional requirement for at least one first room of the plurality of rooms, the first functional requirement specifying at least one performance requirement associated with the first room; receive a second functional requirement for at least one second room of the plurality of rooms, the second functional requirement specifying at least one performance requirement associated with the second room; generatively analyze the at least one first room in conjunction with the first functional requirement to identify a first technical specification and a first equipment placement location in order to at least partially conform to the first functional requirement; generatively analyze the at least one second room in conjunction with the second functional requirement to identify a second technical specification and a second equipment placement location order to at least partially conform to the second functional requirement; output the first technical specification and the first equipment placement location in an associative manner with the at least one first room; and output the second technical specification and the second equipment placement location in an associative 
The motivation for doing so would have been because Correnti et al. teaches that by generating a map for use in safely navigating hazards detected at a property, first responders to the scene of an event, can have knowledge regarding the layout of a property (Correnti et al. (paragraph [0002] – [0003]).

With respect to claim 3, the combination of Pate, JR and Correnti et al. discloses the system of claim 1 above, and Pate, JR further discloses “wherein the first functional requirement is defined by a user” as [Pate, JR (paragraph [0028], paragraph [0039], paragraph [0042])] Examiner’s interpretation: The user has the ability to replace products that are in the room with other products or the same product with different features.  A new series of a product being selected will have different features than the one already in the room, which demonstrates that the functional requirement for the product changes.  For example, the amount of area a sensor can cover can be different for different series of a sensor;

With respect to claim 4, the combination of Pate, JR and Correnti et al. discloses the system of claim 1 above, and Correnti et al. further discloses “wherein the first functional requirement is prestored in a data structure.” as [Correnti et al. (paragraph [0068])] Examiner’s interpretation: The identifiers for the products in the room are stored in a monitoring profile;



With respect to claim 6, the combination of Pate, JR and Correnti et al. discloses the system of claim 1 above, and Pate, JR further discloses “wherein generatively analyzing the at least one first room includes displaying a plurality of technical specifications options for selection by a user.” as [Pate, JR (paragraph [0030])];

With respect to claim 7, the combination of Pate, JR and Correnti et al. discloses the system of claim 1 above, and Pate, JR further discloses “wherein the outputted technical specification includes a model identifier.” as [Pate, JR (paragraph [0030], paragraph [0041] – [0042])];

With respect to claim 8, the combination of Pate, JR and Correnti et al. discloses the system of claim 1 above, and Correnti et al. further discloses “wherein the at least one processor is further configured to receive different functional requirements for the at least one first room and the at least second room.” as [Correnti et al. (paragraph [0113], paragraph [0165])] Examiner’s interpretation: Each room can have a different perspective, which demonstrates that there are different requirements for the first and second room;

With respect to claim 9, the combination of Pate, JR and Correnti et al. discloses the system of claim 1 above, and Correnti et al. further discloses “wherein the at least one processor is further configured to receive a plurality of functional requirements for the at least one first room.” as [Correnti et al. (paragraph [0113])] Examiner’s interpretation: The controller can receive input from sensors, detectors, or other devices;

With respect to claim 10, the combination of Pate, JR and Correnti et al. discloses the system of claim 1 above, and Correnti et al. further discloses “wherein the at least one processor is configured to receive at least two different functional requirement types for the at least one first room.”  as [Correnti et al. (paragraph [0113])] Examiner’s interpretation: The controller can receive input from sensors, detectors, or other devices;

With respect to claim 11, the combination of Pate, JR and Correnti et al. discloses the system of claim 1 above, and Correnti et al. further discloses “wherein the least one processor is further configured to receive a technical specification along with the functional requirement for generative analyzing the at least one first room.” as [Correnti et al. (paragraph [0068], paragraph [0113])] Examiner’s interpretation: As stated above, the examiner first notes that the phrase “technical specification” is not defined within the claim.  The examiner also notes that the phrase “technical specification” is not associated with the equipment of a room.  The examiner considers the type of motion sensor that is being used as being the second technical specification, since the technical specification may include a model identifier (e.g., a specific manufacturer model number or series, a model name, or any other means for identifying a particular model), see paragraph [0154] of the specification;

With respect to claim 12, the combination of Pate, JR and Correnti et al. discloses the system of claim 1 above, and Correnti et al. further discloses “wherein the first technical specification and the second technical specification are different” as [Correnti et al. (paragraph [0068], paragraph [0119])] Examiner’s interpretation: As stated above, the examiner first notes that the phrase “technical specification” is not defined within the claim.  The examiner 

With respect to claim 13, the combination of Pate, JR and Correnti et al. discloses the system of claim 1 above, and Correnti et al. further discloses “wherein identifying the first technical specification includes retrieving the first technical specification from a prestored data structure.” as [Correnti et al. (paragraph [0068])];

With respect to claim 16, the combination of Pate, JR and Correnti et al. discloses the system of claim 1 above, and Pate, JR further discloses “wherein the at least one processor is configured to generate a material list of equipment based on the generative analysis of the at least one first room” as [Pate, JR (paragraph [0037], paragraph [0050], Fig. 4 item 35)];

With respect to claim 17, the combination of Pate, JR and Correnti et al. discloses the system of claim 1 above, and Pate, JR further discloses “wherein the at least one processor is configured to receive user input defining a preferred area for equipment placement” as [Pate, JR (paragraph [0039])] Examiner’s interpretation: The user can replace selected products with other products, styles, colors or features to visualize the newly selected products in the selected 
Correnti et al. discloses “and identifying the first technical specification and first equipment placement location is based on the preferred area.” paragraph [0009], paragraph [0068])] Examiner’s interpretation: The examiner notes that the phrase “first technical specification” is not defined within the claims.  The examiner considers the name assigned to the camera as being the first technical specification, since a technical specification for a piece of equipment may refer to any means of identifying the equipment and/or any attributes of the equipment, see paragraph [0154] of the specification.  Also, by having the camera(s) installed on the property, demonstrates that the camera(s) are in a location that the owner wants them in; 

With respect to claim 18, the combination of Pate, JR and Correnti et al. discloses the system of claim 1 above, and Pate, JR further discloses “wherein the at least one processor is further configured to access a data structure containing a list of equipment models and their associated technical specifications and identifying the first technical specification is based on the list” as [Pate, JR (paragraph [0039], paragraph [0042])] Examiner’s interpretation: The user can replace selected products with other products, styles, colors or features to visualize the newly selected products in the selected room;

With respect to claim 19, the combination of Pate, JR and Correnti et al. discloses the system of claim 1 above, and Pate, JR further discloses “wherein the at least one processor is further configured to export a floor plan to at least one of PDF, CAD or BIM format.” as [Pate, JR (paragraph [0028])];
With respect to claim 21, the combination of Pate, JR and Correnti et al. discloses the system of claim 1 above, and Pate, JR further discloses “wherein receiving the floor plan includes performing at least one of a semantic analysis or a geometric analysis on the floor plan to demarcate the contours of the room.” as [Pate, JR (paragraph [0032], paragraph [0034])] Examiner’s interpretation: The examiner notes that the phrase “semantic analysis” and “geometric analysis” are not defined within the claim.  The examiner considers the selection of the kitchen layout to be the semantic analysis, since the semantic analysis can yield info1rnation regarding the function of a room or element (e.g. sleeping area, office, storage space, etc.);

With respect to claim 23, the combination of Pate, JR and Correnti et al. discloses the system of claim 1 above, and Schultz further discloses “wherein the at least one processor is further configured to enable input of a functional requirement according to the contours of the at least one room without manual definition of the room contours.” as [Correnti et al. (paragraph [0070] – [0071])];

	With respect to claim 24, the combination of Pate, JR and Correnti et al. discloses the system of claim 1 above, and Pate, JR further discloses “wherein the at least one processor is further configured to receive at least one of equipment technical specifications or architectural features of an at least third room as inputs to the generative analysis process for the at least first room.” as [Pate, JR (paragraph [0041] – [0042])];
	
With respect to claim 25, the combination of Pate, JR and Correnti et al. discloses the system of claim 1 above, and Pate, JR further discloses “wherein the generatively analyzing the 

With respect to claim 28, Pate, JR discloses “A computerized structural design method for selecting equipment for use in buildings” as [Pate, JR (Abstract, paragraph [0002])];
The other limitations of the claim recites the same substantive limitations as claim 1 above and is rejected using the same teachings.

With respect to claim 29, Pate, JR discloses “A non-transitory computer readable medium” as [Pate, JR (paragraph [0027], Fig. 2)] Examiner’s interpretation: By having a processor demonstrates that there is a medium, since a medium is embedded within a processor;
“at least one processor” as [Pate, JR (paragraph [0027], Fig. 2)]; 
“cause the at least one processor to execute operations enabling selecting equipment for use in buildings in a structural design” as [Pate, JR (Abstract, paragraph [0002], paragraph [0027], Fig. 2)];
The other limitations of the claim recites the same substantive limitations as claim 1 above and is rejected using the same teachings.



14.	Claims 2, 5, 20 and 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pate, JR (U.S. PGPub 2012/0259743), Correnti et al. (U.S. PGPub 20180356241) in view of Schultz (U.S. PGPub 2015/0227644).

With respect to claim 2, the combination of Pate, JR and Correnti et al. discloses the system of claim 1 above.
While the combination of Pate, JR and Correnti et al. discloses generatively analyze the at least one first room in conjunction with the first functional requirement to identify a first technical specification and a first equipment placement location Pate, JR and Correnti et al. do not explicitly disclose “wherein generatively analyzing the at least one first room includes a series of simulations including one or more analyses of differing equipment placement locations”
Schultz discloses “wherein generatively analyzing the at least one first room includes a series of simulations including one or more analyses of differing equipment placement locations” as [Schultz (Abstract, paragraph [0029], paragraph [0031])];
Pate, JR, Correnti et al. and Schultz are analogous art because they are from the same field endeavor of analyzing a floor plan.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Pate, JR and Correnti et al. of generatively analyze the at least one first room in conjunction with the first functional requirement to identify a first technical specification and a first equipment placement location by incorporating wherein generatively analyzing the at least one first room includes a series of simulations including one or more analyses of differing equipment placement locations as taught by Schultz for the purpose of generating multi-3D perspective floor plans having real-life physical characteristics.


With respect to claim 5, the combination of Pate, JR and Correnti et al. discloses the system of claim 1 above.
While the combination of Pate, JR and Correnti et al. teaches outputting the first and second technical specification and the first and second equipment placement location, Pate, JR and Correnti et al. do not explicitly disclose “wherein generatively analyzing the at least one first room includes outputting a plurality of equipment placement location options for selection by a user”
Schultz discloses “wherein generatively analyzing the at least one first room includes outputting a plurality of equipment placement location options for selection by a user.” as [Schultz (paragraph [0028], paragraph [0084])] Examiner’s interpretation: There is a menu that the user uses to select different options for the floor plan;
Pate, JR, Correnti et al. and Schultz are analogous art because they are from the same field endeavor of analyzing a floor plan.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Pate, JR and Correnti et al. of outputting the first and second technical specification and the first and second equipment placement location by incorporating wherein generatively analyzing the at least one first room includes outputting a 
The motivation for doing so would have been because Schultz teaches that by generating multi-3D perspective floor plans having real-life physical characteristics, the ability to have a quick assessment of the floor plan structure where an incident is occurring and a quick identification of one or more routes to a particular room within the structure can be accomplished (Schultz (paragraph [0005], paragraph [0029]).

With respect to claim 20, the combination of Pate, JR and Correnti et al. discloses the system of claim 1 above.
While the combination of Pate, JR and Correnti et al. teaches receiving a first and second functional requirement for a first and second room of a plurality of rooms, Pate, JR and Correnti et al. do not explicitly disclose “wherein the at least one processor is further configured to receive a third functional requirement for the at least one first room and wherein generatively analyzing the at least one first room further includes using the third functional requirement to identify the first technical specification and first equipment placement location”
Schultz discloses “wherein the at least one processor is further configured to receive a third functional requirement for the at least one first room” as [Schultz (paragraph [0077], paragraph [0093])] Examiner’s interpretation:  The examiner considers the outline of the interior room to be the third functional requirement, since a functional requirement can be represented in the floor plans by other features, including an outline, see paragraph [0146] of the specification;
Examiner’s interpretation: The examiner first notes that the phrase “technical specification” is not defined within the claim.  The examiner also notes that the phrase “technical specification” is not associated with the equipment of a room.  The examiner considers the first technical specification to be the scaling of the image of the wall, since the image data is fitted for each wall to fit the spacing between the resized floor and the outline of the interior room;
Pate, JR, Correnti et al. and Schultz are analogous art because they are from the same field endeavor of analyzing a floor plan.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Pate, JR and Correnti et al. of receiving a first and second functional requirement for a first and second room of a plurality of rooms by incorporating wherein the at least one processor is further configured to receive a third functional requirement for the at least one first room and wherein generatively analyzing the at least one first room further includes using the third functional requirement to identify the first technical specification and first equipment placement location as taught by Schultz for the purpose of generating multi-3D perspective floor plans having real-life physical characteristics.
The motivation for doing so would have been because Schultz teaches that by generating multi-3D perspective floor plans having real-life physical characteristics, the ability to have a quick assessment of the floor plan structure where an incident is occurring and a quick identification of one or more routes to a particular room within the structure can be accomplished (Schultz (paragraph [0005], paragraph [0029]).
With respect to claim 26, the combination of Pate, JR and Correnti et al. discloses the system of claim 1 above, 
While the combination of Pate, JR and Correnti et al. teaches receiving a first and second functional requirement for a first and second room of a plurality of rooms, Pate, JR and Correnti et al. do not explicitly disclose” wherein the at least one processor is further configured to: receive a third functional requirement for the at least one first room; generatively analyze the at least one first room in conjunction with the third functional requirement using the first technical specification and first equipment location as an input to identify a third technical specification and a third equipment placement location to at least partially conform to the first functional requirement”
Schultz discloses “wherein the at least one processor is further configured to: receive a third functional requirement for the at least one first room” as [Schultz (paragraph [0077], paragraph [0093])] Examiner’s interpretation: The examiner considers the outline of the interior room to be the third functional requirement, since a functional requirement can be represented in the floor plans by other features, including an outline, see paragraph [0146] of the specification;
“generatively analyze the at least one first room in conjunction with the third functional requirement using the first technical specification and first equipment location as an input to identify a third technical specification and a third equipment placement location to at least partially conform to the first functional requirement.” as [Schultz (paragraph [0077] – [0078])] Examiner’s interpretation: The examiner first notes that the phrase “technical specification” is not defined within the claim.  The examiner also notes that the phrase “technical specification” is not associated with the equipment of a room.  The examiner considers the first technical 
Pate, JR, Correnti et al. and Schultz are analogous art because they are from the same field endeavor of analyzing a floor plan.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Pate, JR and Correnti et al. of receiving a first and second functional requirement for a first and second room of a plurality of rooms by incorporating wherein the at least one processor is further configured to: receive a third functional requirement for the at least one first room; generatively analyze the at least one first room in conjunction with the third functional requirement using the first technical specification and first equipment location as an input to identify a third technical specification and a third equipment placement location to at least partially conform to the first functional requirement as taught by Schultz for the purpose of generating multi-3D perspective floor plans having real-life physical characteristics.
The motivation for doing so would have been because Schultz teaches that by generating multi-3D perspective floor plans having real-life physical characteristics, the ability to have a quick assessment of the floor plan structure where an incident is occurring and a quick identification of one or more routes to a particular room within the structure can be accomplished (Schultz (paragraph [0005], paragraph [0029]).



With respect to claim 27, the combination of Pate, JR and Correnti et al. discloses the system of claim 1 above.
While the combination of Pate, JR and Correnti et al. discloses generatively analyze the at least one first room in conjunction with the first functional requirement to identify a first technical specification and a first equipment placement location Pate, JR and Correnti et al. do not explicitly disclose “wherein the generative analysis process is performed on a cloud-based system”
Schultz discloses “wherein the generative analysis process is performed on a cloud-based system.” as [Schultz (paragraph [0047])];
Pate, JR, Correnti et al. and Schultz are analogous art because they are from the same field endeavor of analyzing a floor plan.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Pate, JR and Correnti et al. of generatively analyze the at least one first room in conjunction with the first functional requirement to identify a first technical specification and a first equipment placement location by incorporating wherein the generative analysis process is performed on a cloud-based system as taught by Schultz for the purpose of generating multi-3D perspective floor plans having real-life physical characteristics.
The motivation for doing so would have been because Schultz teaches that by generating multi-3D perspective floor plans having real-life physical characteristics, the ability to have a quick assessment of the floor plan structure where an incident is occurring and a quick identification of one or more routes to a particular room within the structure can be accomplished (Schultz (paragraph [0005], paragraph [0029]).

15.	Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pate, JR (U.S. PGPUB 2012/0259743), Correnti et al. (U.S. PGPub 2018/0356241) in view of Scott et al. (U.S. PGPub 2012/0086568).

With respect to claim 14, the combination of Pate, JR and Correnti et al. discloses the system of claim 1 above.
While the combination of Pate, JR and Correnti et al. teaches selecting equipment for use in a building and identifying a first and second technical specification for a first and second room, Pate, JR and Correnti et al. do not explicitly disclose “wherein outputting the first technical specification with the first equipment includes displaying a coverage map spatially indicating regions covered by at least one of sensors, Bluetooth beacons, wireless emitters or transmitters, lighting emitting devices, or sound emitting devices.”
Scott et al. discloses “wherein outputting the first technical specification with the first equipment includes displaying a coverage map spatially indicating regions covered by at least one of sensors, Bluetooth beacons, wireless emitters or transmitters, lighting emitting devices, or sound emitting devices.” as [Scott et al. (paragraph [0021], paragraph [0090])];
Pate, JR, Correnti et al. and Scott et al. are analogous art because they are from the same field endeavor of analyzing a layout of a building.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Pate, JR and Correnti et al. of selecting equipment for use in a building and identifying a first and second technical specification for a first and second room by incorporating wherein outputting the first technical specification with the first equipment includes displaying a coverage map spatially indicating regions covered by at 
The motivation for doing so would have been because Scott et al. teaches that by placing sensors at various locations in a building, where physical quantities are detected and sent to a controller, the ability of entering the building metadata can be accomplished more efficiently where it’s not as time consuming (Scott et al. (paragraph [0002], paragraph [0005]). 

16.	Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pate, JR (U.S. PGPUB 2012/0259743), Correnti et al. (U.S. PGPub 2018/0356241) in view of Saito et al. (U.S. PGPub 2009/0024970).

With respect to claim 15, the combination of Pate, JR and Correnti et al. discloses the system of claim 1 above.
While the combination of Pate, JR and Correnti et al. teaches outputting the first technical specification with and first equipment placement location, Pate, JR and Correnti et al. do not explicitly disclose “wherein outputting the first technical specification with and first equipment placement location includes displaying a score evaluating the first equipment placement location”
Saito et al. discloses “wherein outputting the first technical specification with and first equipment placement location includes displaying a score evaluating the first equipment placement location.” as [Saito et al. (paragraph [0067] – [0069])];

Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Pate, JR and Correnti et al. of selecting equipment for use in a building and identifying a first and second technical specification for a first and second room by incorporating wherein outputting the first technical specification with and first equipment placement location includes displaying a score evaluating the first equipment placement location as taught by Saito et al. for the purpose of evaluating a floor plan.
The motivation for doing so would have been because Saito et al. teaches that having a floor plan evaluation method that extracts a plurality of specified elements which are specified in advance from a floor plan, (b) obtaining an individual evaluation value on each of a plurality of individual evaluation items on the basis of the plurality of specified elements extracted in the step (a), and (c) calculate an integrated evaluation value on the floor plan on the basis of a 
plurality of individual evaluation values obtained in the step (b), the ability to correct a floor plan in a more efficiency manner can be accomplished (Saito et al. (paragraph [0007] – [0009]).

17.	Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pate, JR (U.S. PGPUB 2012/0259743), Correnti et al. (U.S. PGPub 2018/0356241) in view of Sankarapandian et al. (U.S. PGPub 2015/0317418).

With respect to claim 22, the combination of Pate, JR and Correnti et al. discloses the system of claim 1 above, and Pate, JR further discloses “wherein the at least one processor is further configured to populate a CAD architectural file with the first equipment placement Examiner’s interpretation: As stated above, the examiner first notes that the phrase “technical specification” is not defined within the claim.  The examiner considers the technical specification to be the brands of the products, since a technical specification may include a model identifier (e.g., a specific manufacturer model number or series, a model name, or any other means for identifying a particular model), see paragraph [0154] of the specification;
While the combination of Pate, JR and Correnti et al. teaches at least one processor is further configured to populate a CAD architectural file with the first equipment placement location and first technical specification, Pate, JR and Correnti et al. do not explicitly disclose “wherein the at least one processor is further configured to populate a BIM format architectural file with the first equipment placement location and first technical specification.”
Sankarapandian et al. discloses “wherein the at least one processor is further configured to populate a BIM format architectural file with the first equipment placement location and first technical specification.” as [Sankarapandian et al. (paragraph [0029])] Examiner’s interpretation:  As stated above, the examiner first notes that the phrase “technical specification” is not defined within the claim.  The examiner considers the technical specification to be the information associated with the facility, since a technical specification may include a model identifier (e.g., a specific manufacturer model number or series, a model name, or any other means for identifying a particular model), see paragraph [0154] of the specification;
Pate, JR, Correnti et al. and Sankarapandian et al. are analogous art because they are from the same field endeavor of analyzing a layout of a building.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Pate, JR and Correnti et al. of populating a 
The motivation for doing so would have been because Sankarapandian et al. teaches that generating a 3D model of a facility based on building information modeling data, the ability to monitor a facility is not as cumbersome or time consuming (Sankarapandian et al. (paragraph [0003], paragraph [0006]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD E COTHRAN whose telephone number is (571)270-5594.  The examiner can normally be reached on 9AM -6:30PM EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar F Fernandez Rivas can be reached on (571)272-2589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BERNARD E COTHRAN/            Examiner, Art Unit 2128                                                                                                                                                                                            
/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128